        Case 3:19-cv-00313 Document 1 Filed on 09/13/19 in TXSD Page 1 of 12



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                    GALVESTON DIVISION

NAUTILUS INSURANCE COMPANY                           §
                                                     §
v.                                                   § CIVIL ACTION NO. 3:19-cv-313
                                                     §
FLEET OPERATORS, INC. and                            § JURY DEMANDED
ADS MARINE, L.L.C.;                                  §

                            PLAINTIFF’S ORIGINAL COMPLAINT
                        AND REQUEST FOR DECLARATORY JUDGMENT

          Plaintiff Nautilus Insurance Company files its Original Complaint and Request for

Declaratory Judgment against Defendants Fleet Operators, Inc. and ADS Marine, LLC, and would

respectfully show the Court as follows:

                                          I. NATURE OF THE ACTION

1.1       Nautilus brings this claim for declaratory judgment to declare the legal relations and rights

of the parties under a contract of general liability insurance under Federal Rule of Civil Procedure

57 and 28 U.S.C. §§ 2201, 2202.

1.2       Nautilus seeks a declaratory judgment that it owes no duty to defend Fleet Operators, Inc.

or ADS Marine, LLC against an underlying lawsuit currently pending against them which is styled,

Cause No. 3:18-cv-00229; Raylin Boudreaux v. Fieldwood Energy, LLC et al, In the United States

District Court for the Southern District of Texas, Galveston Division (“the Underlying Suit”)1

under the terms of a commercial general liability insurance policy Nautilus issued to The Nacher

Corporation.; and also that Nautilus owes no duty to indemnify Fleet or ADS for amounts they

may become legally obligated to pay in the Underlying Suit.




1
    See generally Exhibit A (Nautilus 1-8).

                                                     1
      Case 3:19-cv-00313 Document 1 Filed on 09/13/19 in TXSD Page 2 of 12



                                        II. THE PARTIES

2.1    Plaintiff Nautilus Insurance Company is a corporation organized under the laws of the State

of Arizona with its principal place of business in Arizona. Nautilus is an insurance company that

issues insurance policies in Texas.

2.2    Defendant Fleet Operators, Inc. is a Louisiana corporation with its principal place of

business in Louisiana. Defendant does business in Texas but does not maintain a designated agent

for service of process. Defendant is amenable to service of process under TEX .CIV .PRAC. & REM

CODE § 17.044 by serving the Secretary of State of Texas as agent for Defendant Fleet Operators,

Inc. This suit arises out of Defendant Fleet Operators, Inc.’s business contacts in this State and

therefore the Secretary of State of Texas may act as Defendant’s agent upon whom service of

process may be had in this action. The Secretary of State is requested to forward a copy of this

Complaint, along with Summons, by certified mail, return receipt requested, to Defendant Fleet

Operators, Inc., at its home office, 215 Everett Street, Morgan City, LA 70380.

2.3    Defendant ADS Marine, L.L.C. is a is a limited liability corporation organized under the

laws of Louisiana, with its principal place of business in Louisiana. The members of ADS Marine,

LLC, as disclosed in public records, are identified as follows:

          David E. Barrouse, Jr.: 215 Everett St., Morgan City, LA 70380
          Sharon Galloway: 215 Everett St., Morgan City, LA 70380

Defendant does business in Texas but does not maintain a designated agent for service of process.

Defendant is amenable to service of process under TEX. CIV. PRAC. & REM CODE § 17.044 by

serving the Secretary of State of Texas as agent for Defendant ADS Marine, L.L.C. This suit arises

out of Defendant ADS Marine, L.L.C.’s business contacts in this State and therefore the Secretary

of State of Texas may act as Defendant’s agent upon whom service of process may be had in this

action. The Secretary of State is requested to forward a copy of this Complaint, along with

                                                 2
        Case 3:19-cv-00313 Document 1 Filed on 09/13/19 in TXSD Page 3 of 12



Summons, by certified mail, return receipt requested, to Defendant ADS Marine, L.L.C., at its

home office, 215 Everett Street, Morgan City, LA 70380.

                                        III. JURISDICTION AND VENUE

3.1       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §1332(a),

based on the diversity of citizenship of the parties as described above. Plaintiff is a citizen of

Arizona and no defendant is a citizen of Arizona. The amount in controversy exceeds $75,000,

exclusive of interests and costs. It appears extremely likely that the total cost of defending

Defendants through the entire life of the Underlying Suit and indemnifying them for any resulting

liability or settlement would exceed $75,000. The Policy’s limit of liability is $1 million per claim.

3.2       This Court has personal jurisdiction over Defendants because Defendants are citizens of

the state of Texas and/or regularly conduct business in the state of Texas. In the alternative, this

suit arises out of Defendants’ specific contacts with the State of Texas.

3.3       Venue is proper in this District under 28.U.S.C. § 1391(b)(2) because a substantial part of

the events or omissions giving rise to the claim occurred in the Southern District of Texas.

Specifically, the Underlying Suit against Defendants and which is the subject of this declaratory

judgment action is pending in the Southern District of Texas, Galveston Division.

                                           IV. BACKGROUND FACTS

4.1       This declaratory judgment action arises from a liability insurance policy issued by Nautilus

to The Nacher Corporation, and a suit alleging bodily injury against Fleet and ADS, as well as

other defendants. Nautilus issued general liability policy No. ECP2021640-10 to The Nacher

Corporation, effective from 4/1/17 to 4/1/19 (“the Policy”).2

4.2       The Policy provides in part as follows:



2
    See generally Exhibit B (Nautilus 9-87).

                                                    3
         Case 3:19-cv-00313 Document 1 Filed on 09/13/19 in TXSD Page 4 of 12



                                      ENVIRONMENTAL COMBINED POLICY
                    …
                    Throughout this policy the words "you" and "your" refer to the Named
                    Insured shown in the Declarations, and any other person or organization
                    qualifying as a Named Insured under this policy.
                    …
                    SECTION I – COVERAGES
                    COVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY
                    1. Insuring Agreement
                    a. We will pay those sums that the insured becomes legally obligated to
                       pay as damages because of bodily injury or property damage in
                       excess of the deductible or self insured retention, if any, to which this
                       insurance applies. We will have the right and duty to defend the
                       insured against any suit seeking those damages. However, we will
                       have no duty to defend the insured against any suit seeking damages
                       for bodily injury or property damage to which this insurance does
                       not apply.
                    …
                    2. Exclusions
                       This insurance does not apply to:
                       …
                       c. Contractual Liability
                           Bodily injury or property damage for which the insured is
                           obligated to pay damages by reason of the assumption of liability
                           in a contract or agreement.
                           But this exclusion does not apply to liability for damages:
                           (1) That the insured would have in the absence of the contract
                                or agreement; or
                           (2) Assumed in a contract or agreement that is an insured
                                contract, provided that the bodily injury or property damage
                                occurs subsequent to the execution of the contract or
                                agreement. Solely for the purposes of liability assumed in an
                                insured contract, reasonable attorney fees and necessary
                                litigation expenses incurred by or for a party other than an
                                insured are deemed to be damages because of bodily injury
                                or property damage, provided:
                                (a) Liability to such part for, or for the costs of, that party’s
                                     defense has also been assumed in the same insured
                                     contract; and
                                (b) Such attorney fees and litigation expenses are for
                                     defense of that party against a suit or alternative dispute
                                     resolution proceeding in which damages to which the
                                     insurance applies are alleged.3


                    SECTION VII – DEFINITIONS

3
    See Exhibit B at Nautilus 15-16.

                                                         4
         Case 3:19-cv-00313 Document 1 Filed on 09/13/19 in TXSD Page 5 of 12



                    …
                    10. Insured Contract means:
                        ...
                        f. That part of any other contract or agreement pertaining to your
                            business ... under which you assume the tort liability of another
                            party to pay for bodily injury or property damage to a third
                            person or organization. Tort liability means a liability that would
                            be imposed by law in the absence of any contract or agreement.4


                    AMENDED ADDITIONAL INSURED – BLANKET
                    ...
                    SECTION III – WHO IS AN INSURED is amended to include as an insured,
                        with respect to Coverage A, B and D, any person(s) or organization(s)
                        when you and such person(s) or organization(s) have agreed in a
                        written contract or written agreement that such person(s) or
                        organization(s) be added as an additional insured on your policy.
                        Such written contract or written agreement must be in effect prior to
                        the performance of your work which is the subject of such written
                        contract or written agreement.

                    Such additional insured status applies only:
                    1. Under COVERAGE A BODILY INJURY AND PROPERTY DAMAGE
                       LIABILITY ... for claims or suits resulting from:
                    a. Your work performed in the performance of your ongoing operations
                       for the additional insured.

                    With respect to damages caused by your work..., as described above, the
                       coverage provided hereunder shall be primary and not contributing
                       with any other insurance available to those person(s) or
                       organization(s) with which you have so agreed in a written contract
                       or agreement....5

By quoting portions of the Policy which currently appear to be of particular and immediate interest

to this coverage dispute, Nautilus does not waive its right to rely on any other provisions of the

policy, and has attached the policy in its entirety.

4.6        The Master Services Contract entered into between Nacher and Fieldwood Energy, LLC

provides in pertinent part as follows:




4
    See Exhibit B at Nautilus 40-41.
5
    See Exhibit B at Nautilus 47- 48.

                                                        5
Case 3:19-cv-00313 Document 1 Filed on 09/13/19 in TXSD Page 6 of 12



       13. INDEMNITIES.
       a. Definitions. As used in this Contract, the following terms shall have
           the meanings ascribed to them below unless the context clearly and
           unambiguously requires that such terms be given a different
           meaning:
           …
           (ii) "Company Group" shall mean Company and its parent, affiliates
                 and subsidiary companies, co‐lessees, co‐owners, partners, joint
                 venturers, together with its and all of their respective officers,
                 directors, employees, in‐house legal counsel, agents,
                 representatives, insurers and invitees and the respective
                 successors, spouses, relatives, dependents, heirs and estate of
                 any of the foregoing.
       b. GENERAL INDEMNITIES BETWEEN COMPANY AND CONTRACTOR.
           (i) CONTRACTOR HEREBY AGREES TO RELEASE, INDEMNIFY,
                 PROTECT, DEFEND AND HOLD HARMLESS COMPANY GROUP
                 FROM AND AGAINST ANY AND ALL CLAIMS FOR (1) THE INJURY,
                 ILLNESS OR DEATH OF ANY MEMBER OF CONTRACTOR GROUP
                 AND/OR (2) THE LOSS, DAMAGE, DESTRUCTION AND/OR WRECK
                 AND DEBRIS REMOVAL OF ANY PROPERTY BELONGING TO ANY
                 MEMBER OF CONTRACTOR GROUP, WITHOUT REGARD TO
                 WHETHER ANY SUCH CLAIM IS CAUSED, IN WHOLE OR IN PART,
                 BY THE NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT;
                 ACTIVE OR PASSIVE), STRICT LIABILITY, STATUTORY LIABILITY,
                 CONTRACTUAL LIABILITY OR OTHER FAULT (EXCLUDING ONLY
                 THE GROSS NEGLIGENCE AND INTENTIONAL MISCONDUCT) OF
                 ANY MEMBER OF THE COMPANY GROUP OR BY ANY DEFECT OR
                 PRE‐EXISTING CONDITION (WHETHER KNOWN OR UNKNOWN;
                 PATENT, LATENT OR OTHERWISE).
                 …
       c. CONTRACTOR SHALL RELEASE, INDEMNIFY, PROTECT, DEFEND AND
           HOLD HARMLESS COMPANY GROUP FROM AND AGAINST ANY AND
           ALL CLAIMS BY ANY THIRD PARTY (OTHER THAN A MEMBER OF THE
           THIRD PARTY CONTRACTOR GROUP) OR GOVERNMENT ENTITY
           INVOLVING BODILY INJURY OR LOSS, DAMAGE OR DESTRUCTION TO
           PROPERTY RESULTING FROM THE NEGLIGENCE (BUT ONLY TO THE
           EXTENT OF CONTRACTOR'S NEGLIGENCE IF COMPANY IS
           DETERMINED TO BE JOINTLY OR CONCURRENTLY NEGLIGENT),
           INTENTIONAL ACT, OR STRICT LIABILITY OF CONTRACTOR WHILE
           PERFORMING THE WORK HEREUNDER.
       d. Notwithstanding anything contained hereunder to the contrary, in
           the event that an injury or accident giving rise to a Claim which is
           subject to the laws of any jurisdiction that prohibits or limits the
           Parties’ ability [sic] provide the indemnity set forth above, including,
           but not limited to, Chapter 127, Texas Civil Practices & Remedies
           Code (as the same may be amended from time to time), then, if such
           law must be applied, the indemnifying Party voluntarily agrees to
           carry the maximum amount of insurance which may be allowed or

                                            6
         Case 3:19-cv-00313 Document 1 Filed on 09/13/19 in TXSD Page 7 of 12



                        requested by the law of such jurisdiction for the protection of the
                        indemnified Parties against such loss of liability. The Parties agree
                        that their respective indemnity obligations hereunder are
                        independent of any insurance which such Parties may be required to
                        carry hereunder. ...

                   14. Insurance.
                       ...
                       b. All insurance policies of Contractor (and its subcontractors who
                           perform Work hereunder), including without limitation those
                           required in accordance with the terms of Exhibit B, shall expressly
                           waive subrogation as to Company Group. Each such policy, other
                           than worker’s compensation policies, shall include Company
                           Group as additional insureds for obligations undertaken and
                           liabilities assumed by Contractor under this Contract. ....6

4.7        At this time, Nautilus is not aware of any written agreement requiring either additional

insured status or contractual indemnity made between its named insured Nacher and any party to

this action other than Fieldwood.

4.8        Nautilus has agreed to defend both its named insured Nacher and has also agreed to defend

Fieldwood, whom Nacher agreed to name as an additional insured in a written contract, under a

reservation of rights which expressly includes the right to seek declaratory judgment, to later deny

the claim, and to seek reimbursement in the event there is no coverage for the claim. By agreeing

to provide a defense against the Underlying Suit, Nautilus is fully protecting its policyholder

Nacher and its additional insured Fieldwood.

4.8        Fleet and ADS have made demands that they also be defended and indemnified by Nacher

and Nautilus, even though nothing in the Master Services Contract or the Policy requires that they

be either named as additional insureds on the Policy or that they be contractually indemnified by

Nacher.




6
    See Exhibit C at Nautilus 93-96 (emphasis added).

                                                        7
        Case 3:19-cv-00313 Document 1 Filed on 09/13/19 in TXSD Page 8 of 12



4.9       Although the Master Services Contract contains choice-of-law clauses specifying it is

governed by either general maritime or Texas law, to the extent the contract is subject to the

Louisiana Oilfield Indemnity Act (“LOIA”),7 LOIA invalidates those contractual choice-of-law

clauses.

                           V. CAUSE OF ACTION: DECLARATORY JUDGMENT

5.1       For the reasons stated above and herein, Nautilus seeks a declaratory judgment under 28

U.S.C. § 2201 that:

          a) Fleet Operators, Inc. and ADS Marine, LLC are not additional insureds on the
             Nautilus Policy;

          b) Nautilus has no contractual duty to defend Fleet or ADS against the Underlying
             Suit;

          c) Nautilus has no contractual duty to indemnify Fleet or ADS with regard to any
             damages they may become legally obligated to pay as a result of the Underlying
             Suit; and

          d) In the alternative, controlling public policy as embodied in LA. REV. CIV. ST. §
             2780 (the “Louisiana Oilfield Indemnity Act,” or “LOIA”) invalidates any
             indemnity agreement or additional insured requirement that requires Nacher
             and/or Nautilus to indemnify Fleet or ADS for their own negligence.

5.2       Fleet and ADS are not additional insureds under the Nautilus policy. The Policy as

quoted above provides that it includes as an additional insured any persons or organization the

named insured has agreed in a written contract to name as an additional insured, provided the

written contract is executed prior to the performance of the named insured’s work. Fieldwood’s

Master Services Contract with Nacher appears to meet this definition, and therefore Nautilus

agreed to defend Fieldwood under a reservation of rights. However, neither Fleet nor ADS have

presented to Nautilus a written contract with Nacher executed prior to Nacher’s work requiring


7
    LA. REV. STAT. ANN. § 9:2780.

                                                  8
         Case 3:19-cv-00313 Document 1 Filed on 09/13/19 in TXSD Page 9 of 12



Nacher to name them as additional insureds on its policy. In the absence of such a contract, neither

Fleet nor ADS are entitled to additional insured status under the Policy.

5.3       Nautilus has no duty to defend Fleet or ADS as additional insureds. Because neither

Fleet nor ADS are additional insureds on the Policy, neither Fleet nor ADS have any direct rights

as insureds under the Policy. Nautilus owes no duty to defend Fleet or ADS against the Underlying

Suit.

5.4       Nautilus has no duty to indemnify Fleet or ADS as additional insureds. Although the

duty to indemnify is ordinarily not justiciable until the insured’s liability is fixed by the resolution

of the underlying suit, courts may adjudicate the duty to indemnify when there is no duty to defend

and the same reasons that negate the duty to defend likewise negate any possible duty to

indemnify.8 Here, the same facts negate both the duty to defend and the duty to indemnify because

the available documents show Fleet and ADS are not additional insureds on the Policy and have

no direct rights under the Policy.

5.5       The Policy does not cover contractual obligations to Fleet or ADS. The Policy

ordinarily excludes Contractual Liability from coverage, but makes an exception for liability

assumed under an “insured contract,” i.e., that part of a written agreement under which the Named

Insured assumes the tort liability of another. To date, the only insured contract that has been

presented to Nautilus is the Master Services Contract between Fieldwood and Nacher. The Master

Service Contract requires Nacher to assume the tort liability of Fieldwood under certain

circumstances, but does not require Nacher to assume the tort liability of either Fleet or ADS.

5.6       In the alternative, public policy violates shifting Fleet’s and ADS’s tort liabilities to

Nacher and Nautilus. The public policy of the State of Louisiana prohibits oil & gas contractors


8
    See LCS Corr. Services, Inc. v. Lexington Ins. Co., 800 F.3d 664, 669 (5th Cir. 2015).


                                                           9
      Case 3:19-cv-00313 Document 1 Filed on 09/13/19 in TXSD Page 10 of 12



from shifting their tort liabilities for bodily injuries to their subcontractors in contracts pertaining

to wells for oil and gas. See LA. REV. ST. § 9:2780. To the extent an “insured contract” may exist

requiring Nacher to assume the tort liabilities of Fleet or ADS for their own negligence, it violates

LOIA and is not enforceable under Louisiana law. Because Nautilus’s insuring agreement with

Nacher only covers sums Nacher becomes “legally obligated to pay as damages,” an unenforceable

contractual indemnity obligation cannot trigger coverage under the Policy.

5.7      Nautilus is not seeking to recover its attorney fees incurred in conjunction with this

coverage action because Fifth Circuit precedent does not support awards of attorney fees under the

Federal Declaratory Judgment Act.9 Nor may a defendant in a federal declaratory judgment

proceeding manufacture a claim under either the Federal Declaratory Judgment Act or a state

declaratory judgment statute by recasting its affirmative defenses as a claim for declaratory relief

which is a mirror image of Plaintiff’s existing claim for declaratory relief.10

                                                  VI. P RAYER

6.1      FOR THESE REASONS, Plaintiff Nautilus Insurance Company requests that, after a trial

on the merits, it recover the following:

         a. Declaratory judgment that:

             (1) Fleet Operators, Inc. and ADS Marine, LLC are not additional insureds on
                 the Nautilus Policy;

             (2) Nautilus has no contractual duty to defend Fleet or ADS against the
                 Underlying Suit;




9
   See AG Acceptance Corp. v. Veigel, 564 F.3d 695 (5th Cir. 2009) (citing Utica Lloyd’s of Texas v. Mitchell, 138 F.3d
208 (5th Cir. 1998)).
10
    See, e.g., Sanijet Corp. v. Lexor Intern., Inc., CIV.A.3:06CV1258-B, 2008 WL 2201451, at *2 (N.D. Tex. May 15,
2008) (citing Pan-Islamic Corp. v. Exxon Corp., 632 F.2d 539, 546 (5th Cir. 1980) (holding declaratory judgment
counterclaims futile because they duplicated the issues already raised by existing claims).


                                                         10
Case 3:19-cv-00313 Document 1 Filed on 09/13/19 in TXSD Page 11 of 12



    (3) Nautilus has no contractual duty to indemnify Fleet or ADS with regard to
        any damages they may become legally obligated to pay as a result of the
        Underlying Suit; and

    (4) In the alternative, controlling public policy as embodied in LA. REV. CIV.
        ST. § 2780 (the “Louisiana Oilfield Indemnity Act,” or “LOIA”) invalidates
        any indemnity agreement or additional insured requirement that requires
        Nacher and/or Nautilus to indemnify Fleet or ADS for their own negligence.

 b. all other relief to which it may be justly entitled.

                                        Respectfully submitted,

                                        MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.

                                        By:     /s/ Christopher W. Martin
                                                Christopher W. Martin
                                                Texas Bar No. 13057620
                                                Federal I.D. No. 13515
                                                martin@mdjwlaw.com
                                                808 Travis, 20th Floor
                                                Houston, Texas 77002
                                                Telephone:     (713) 632-1700
                                                Facsimile:     (713) 222-0101

                                        ATTORNEY-IN-CHARGE FOR PLAINTIFF




                                           11
    Case 3:19-cv-00313 Document 1 Filed on 09/13/19 in TXSD Page 12 of 12



OF COUNSEL:

MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.
808 Travis Street, 20th Floor
Houston, Texas 77002
Telephone:     (713) 632-1700
Facsimile:     (713) 222-0101

Amber R. Dunten
Texas Bar No. 24010004
Federal I.D. No. 31660
dunten@mdjwlaw.com




                                     12
